DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-13 and 15-23 are directed to: “A method of treating a subject with an adverse health condition responsive to treatment with an amniotic fluid agent comprising administering a therapeutic composition comprising an amount of amniotic fluid having a therapeutically effective amount of at least one protein, hyaluronic acid, or both, said composition being substantially free of lanugo, vernix, and cells harvested with the amniotic fluid.”  And “A therapeutic composition comprising an amount of amniotic fluid and a therapeutically effective amount of at least one protein, hyaluronic acid, or both wherein the composition is substantially free of lanugo, vernix, and cells harvested with the amniotic fluid.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Amniotic fluid is naturally occurring.  Claims 12 and 23 require protein, hyaluronic acid or both which are components of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ichim US 2008/0050347 A1, in view of  Harrell (US 20150025366) as evidenced by Vaisbuch, et al. (Am J Obstet Gynecol 2008;199:426.e1-426.e7), Tisi et al. (J Nutr. 2004 Jul;134(7):1754-8.), Gotsch et al. (The Journal of Maternal-Fetal & Neonatal Medicine, 21:8, 529-547, 2009), Hoath et al. (International Journal of Cosmetic Science, 2006, 28, 319–333), Davydova et al. (Acta Naturae. 2009 Jul; 1(2): 98–103) and Vogt et al. (Chapter 1: Biology of the Hair Follicle.  In. Hair Growth and Disorders.  Blume-Peytavi et al. Eds. Springer-Verlag Berlin Heidelberg: 2008; Pages 6-7).

Harrell teaches a lyophilisate of amniotic fluid (abstract).  The amniotic fluid is first centrifuged at 5,000 to 10,000 rpm for 30 to 60 minutes and filtered through filters with about 5 to about 10 µm pore size (abstract).  Next, the fluid is sequentially filtered through a series of membrane filters with the pore sizes 1 µm and 0.45 or/and 0.2 µm (abstract).  The filtrate is then aseptically transferred to and sealed in syringes or vials (abstract).  Cell free, biologically active and sterile filtered amniotic fluid is obtained by high speed centrifugation and membrane filtration (paragraph 3).  One would monitor the filtrate after each filtration step to determine which components were removed and then to determine which process to use to achieve the desirable product (paragraph 40). Typically, a final filtration through 0.2 µm is necessary to get the best sterility assurance level and produce a sterile amniotic fluid for injections.  The final filtrate can be stored in frozen condition at about -20°C to about -80°C for long term storage (paragraph 41).  In addition, the sterilely filtered amniotic fluid may be distributed in vials equipped with special rubber stoppers for sterile lyophilization (paragraph 41). The fluid is subsequently lyophilized to obtain the lyophilisate of amniotic fluid (abstract).  Amniotic fluid is reconstituted by adding sterile water to the lyophilisate, and the reconstituted fluid is used for wound healing, etc. (abstract).  Sterile water constitutes a pharmaceutically acceptable carrier suitable for topical administration.  For its medical use, the sterile amniotic fluid may be reconstituted by adding the initial volume of sterile 
Harrell does not explicitly teach the amount of protein or hyaluronic acid nor the properties of the composition recited in the dependent claims.  
The instant specification indicates the therapeutically effective amount of at least one protein, HA, or both can already be present in the amount of amniotic fluid.  The instant specification furthermore, indicates the processed amniotic fluid can retain a comparable amount of total protein as found in freshly harvested amniotic fluid.  More specifically, total protein content for the amniotic fluid composition can typically be within the range of about 0.15 mg/ml to about 10 mg/ml.  Additionally, Tisi et al. teach mean total protein concentration in amniotic fluid of 3.31 to 3.81 (depending on the method of measuring; table 1); this mean value falls within the range in instant claims 4 and 18. For example, processed amniotic fluid can include hemoglobin in an amount of from about 1 µg/ml to about 60 µg/ml.   Additionally, Vaisbuch et al. teach women at term in labor had a median hemoglobin concentration of 1952.6 ng/mL [IQR, 709.6-6289.2] (abstract and results figure 1); this median hemoglobin concentration falls within the range in instant claims 6 and 20.  Harrell teaches typically, after high speed centrifugation one would perform filtration with 5 to 10 µm filters (low protein binding filter) to complete the removal of cells and large particles.  Submicron filtration would then be conducted with 1 µm and 0.45 µm or/and 0.2 µm filters (low protein binding filter), two in a series connection, to remove gross contaminates.   Since Harrell specifically teaches the use of low protein binding filters, one would reasonably conclude the amount of proteins, including hemoglobin, is not significantly affected by 
Filtering the fluid with membrane filters with the pore sizes 1 µm and 0.45 or/and 0.2 µm (abstract) would remove particles having a particle size greater than the pore size of the filter.    Lanugo has <30µm diameter; >2mm length as evidenced by Vogt et al. (table page).  Vernix corneocytes are 1-2 µm in thickness and are surrounded by a thickened layer of amorphous lipids (Hoath et al. page 320, middle of second column).  Furthermore, the particle of vernix pictured in Figure 2 of Hoath et al. is significantly bigger than 2mm.  Davydova et al. teach cell phenotypes in human amniotic fluid (title and abstract); the cells shown in figures 1 and 3 are larger than the 1 µm pore size of the filter membranes of Harrell. Since lanugo, vernix and cells are larger than the pore size of the filter, filtering the amniotic fluid according to the disclosure of Harrell would remove lanugo, vernix and cells.  Furthermore according to the instant specification, processing of the amniotic fluid can also provide the amniotic fluid with a greater optical clarity (i.e. lower optical density) than freshly harvested amniotic fluid.  Both the in the instant specification and in reference of Harrell are processed by centrifugation and filtration.  Moreover, the instant specification indicates first using filters from about 40 to 
The instant specification, furthermore, indicates factors which are found in amniotic fluid such as IL-10 (page 9, line 29-page 10, line 2) which constitutes an anti-inflammatory agent as evidenced by Gotsch et al. (The Journal of Maternal-Fetal & Neonatal Medicine, 21:8, 529-547, 2009; title and abstract).  Therefore, the IL-10 which naturally occurs in amniotic fluid constitutes an active agent as found in claims 8-9 and 22-23.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to include the lyophilisate of amniotic fluid of Harrell for the treatment of cardiovascular condition in view of the teaching of Ichim.  This is because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SUSAN T TRAN/Primary Examiner, Art Unit 1615